[Cite as State ex rel. Teague v. Cuyahoga Cty. Court of Common Pleas, 2011-Ohio-2083.]



                   Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 96455



                           STATE OF OHIO, EX REL.,
                              CURTIS TEAGUE
                                                          RELATOR

                                                    vs.

                    CUYAHOGA COUNTY COURT OF
                       COMMON PLEAS, ET AL.
                                                          RESPONDENT



                                          JUDGMENT:
                                          WRIT DENIED

                                 Writ of Mandamus and Procedendo
                                         Motion No. 442830
                                         Order No. 443980

        RELEASED DATE:                   April 27, 2011

FOR RELATOR

Curtis Teague, Pro Se
                                           2

Inmate No. 502-427
1150 N. Main Street
Mansfield, Ohio 44901


FOR RESPONDENTS

William D. Mason
Cuyahoga County Prosecutor

By: James E. Mess
Assistant Prosecuting Attorney
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




PATRICIA ANN BLACKMON, P.J.:

         {¶ 1} Relator, Curtis Teague, is the defendant in State v. Teague, Cuyahoga Cty.

Court of Common Pleas Case No. CR-468399, which has been assigned to respondent

judge.     Teague contends that the March 17, 2006 sentencing entry in Case No.

CR-468399 is not a final appealable order because that entry does not dispose of all of the

counts and specifications in the indictment. He requests that this court issue relief in

mandamus and/or procedendo to compel respondents “to issue a journal entry which fully

complies with Crim.R. 32(C) and constitutes a final appealable order.” Complaint, ¶13.
                                              3

       {¶ 2} Teague was indicted on five counts: 1.          Aggravated murder with one-,

three- and five-year specifications; 2.    Attempted murder with one-, three- and five-year

specifications; 3.   Attempted murder       with one-, three- and five-year specifications; 4.

Murder    with one-, three- and five-year specifications; and 5.     Having a weapon while

under disability.    Copies of the five counts in the indictment are attached to the

complaint.

       {¶ 3} Teague observes that the March 17, 2006 sentencing entry refers only to

count four as amended to murder with a three-year firearm specification.       He argues that

this court should apply State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d

163, as requiring that a sentencing entry include the disposition of each count and

specification in an indictment.

       {¶ 4} Respondents have filed a motion for summary judgment.            Attached to the

motion for summary judgment is a copy of the February 15, 2006 journal entry

memorializing Teague’s plea.        That is, the trial court amended count four to delete the

one- and five-year firearm specifications and Teague pled guilty to murder with a

three-year firearm specification.    The other four counts were nolled.

       {¶ 5} In State v. Robinson, Cuyahoga App. No. 90731, 2008-Ohio-5580,

Robinson was indicted on five counts, two of which included schoolyard specifications.

The jury found Robinson guilty of all five charges but not guilty of the schoolyard
                                            4

specifications.     This court held that the sentencing entry was “a final appealable

order-even though the judgment does not include the means of exoneration of the

schoolyard specifications.”     Id. ¶12.   (Emphasis added.)       The Robinson court also

stated:

          {¶ 6} “On the authority of Baker, we conclude that a judgment of conviction does

not need to dispose of every charge in an indictment, including dismissed or nolled

counts, or not guilty findings. But it must include the sentence and the ‘means of

conviction’ — meaning how the defendant was convicted of each charge (one of four

ways: a defendant may plead guilty, plead no contest, be found guilty by a jury, or be

found guilty in a bench trial). See Baker “¶12, 14.”    Id. ¶18.

          {¶ 7} Teague’s fundamental argument is that the March 17, 2006 sentencing entry

is not a final appealable order because it does not contain the means of exoneration.   In

light of Robinson, Teague does not have a clear legal right to the relief requested nor do

respondents have a clear legal duty to modify the sentencing entry. We also note that

Teague not only had an adequate remedy by way of appeal, he pursued that remedy.

That is, this court granted Teague leave to file a delayed appeal from the March 17, 2006

sentencing entry and assigned counsel to represent him.             The court also granted

appellant’s oral motion to withdraw the appeal.        See State v. Teague, Cuyahoga App.

No. 88801, Entry No. 399037, July 26, 2007.            As a consequence, Teague has not
                                          5

established a basis for granting relief in mandamus or procedendo.

      {¶ 8} Accordingly, respondents’ motion for summary judgment is granted.

Relator to pay costs.   The clerk is directed to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).

      Writ denied.

_________________________________________________
PATRICIA ANN BLACKMON, PRESIDING JUDGE

JAMES J. SWEENEY, J., and
KATHLEEN ANN KEOUGH, J., CONCUR